COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
ROBERT DALE MARTIN,                                                No. 08-13-00249-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
V.                                                                  158th District Court
                                                 §
LAURA WARDER,                                                    of Denton County, Texas
                                                 §
                                                                  (TC# 2011-20264-158)
                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 20TH DAY OF NOVEMBER, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.